DETAILED ACTION
This office action is responsive to the amendment filed 6/16/2021.  As directed, claims 1, and 7 have been amended, claims 3 and 8 were previously canceled, and no claims have been added.  Thus, claims 1, 2, 4-7, and 9-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment to the claims filed on 6/16/2021 does not comply with the requirements of 37 CFR 1.121(c) because claims 3 and 8 have incorrect status identifiers.  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.



Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isaacs et al. (2016/0199599) in view of Levin (2016/0361507), Faith (2017/0157369), and Djupesland (2016/0367771).
 	Regarding claims 1 and 4, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing (100) adapted to contain a supply of at least one therapeutic agent (110, 112); a connector (210) integrally formed with the housing (100) and defining a conduit ([0036] lines 1-5), the connector (210) further comprising a connector proximal end in fluid communication with the housing ([0036] lines 1-5) and a connector distal end (opposite end); a distributor (206, 306) integrally formed with the connector (210, 310) about the connector distal end (i.e. end of connector 310), the distributor (206) including a proximal end adapted to receive the supply of the at least one therapeutic agent delivered by way of the conduit ([0036] lines 1-5), the distributor (206) further including a distributor distal end (tip) adapted to diffuse the at least one therapeutic agent as a fine mist (260) to a treatment site (SPG); the connector (210, 310) of sufficient length such that the distributor  distal end (tip, 306) is proximate a sphenopalatine ganglion of a user when the 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0037] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the connector of Isaacs with an adjustable indicator as taught by Faith to provide the advantage of enhanced fit and accommodation for user’s different sizes and shapes.
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 cm to 4 cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub 
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the claimed range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
.Regarding claims 2, 6, 10, and 12, Isaacs discloses a housing (100) adapted to receive a second supply (112) of the at least one therapeutic agent ([0034] lines 1-10) but does not specifically disclose that the housing includes a closable access portion for refillable/additional supplies.  However, Levin discloses a closeable access portion ([0047] lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the housing of Isaacs to include a closeable portion as taught by Levin to provide the advantage of enhanced securement of the medication for ease of use.
Regarding claims 5 and 11, Isaacs discloses the housing (100) adapted to contain a plurality of supplies of therapeutic agent (110, 112) ([0034] lines 1-5), and each supply of therapeutic agent is selectively actuated for delivery ([0038] lines 1-10).
Regarding claims 7 and 9, Isaacs discloses a delivery device (fig. 1)  for intranasal administration of topical therapeutic agents, the delivery device (fig. 1) comprising: a housing 
Isaacs discloses a connector (210) but does not specifically disclose the connector is flexible.  However, Levin discloses a flexible connector (506) ([0038] last 5 lines, [0041] last 5 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connector of Isaacs to be flexible as taught by Levin to provide the advantage of enhanced comfort and ease of use. 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5) but does not specifically disclose an adjustable indicator.  However, Faith teaches an 
Isaacs discloses an indicator comprising a hub member (280, 212) adapted to indicate a selected distance for positioning of the distal end in a user close enough to the SPG ([0044] lines 1-5 disclose a selected positioning for optimal placement ) and the modified Isaacs discloses an adjustable indicator ([0048] lines 1-8 of Faith).  However, the modified Isaacs does not specifically disclose that distributor distal end about 3.5 to 4cm from the indicator.  However, Djupesland discloses the distal end extends 3cm to 5cm into the nasal cavity ([0157] last 10 lines).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the hub and distal end of Isaacs to allow extension between 3cm to 5cm into the nasal cavity as taught by Djupesland to allow for a safe and effective distance for targeted delivery without causing penetration injury from extensions too deep (see [0157] last 10 lines.
The modified Isaacs discloses a penetration distance of about 3cm to 5cm ([0157] last 10 lines of Djupesland), which would be the distance from the hub member as the hub member rests just outside the nose, but does not specifically disclose the narrower range of 3.5 cm to 4 cm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have positioned the distal end of the modified Isaacs within the narrower range to provide the advantage of a safe and effective distance for targeted delivery.  In addition, it has been held that where the general conditions of a claim are known, it is not inventive to determine optimum or workable ranges by routine experimentation.
Response to Arguments
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive.
Applicant argues on page 6 2nd full paragraph that Levin does not teach a connector.  Examiner respectfully disagrees.  Levin teaches a connector in the form of nozzle 506 which connects the nozzle tip to the housing.  Thus, Levin teaches this limitation as claimed.
Applicant argue son page 6 last paragraph that Isaacs does not teach an indicator adapted to indicate a selected distance.  Examiner respectfully disagrees.  Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance which is preselected for optimal placement ([0044] lines 1-8). 
Applicant argues in the same paragraph that Faith does not teach positioning that distributor distal end.  Examiner respectfully disagrees and notes that the combination of Isaacs and Faith teaches this limitation wherein Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance of th3e distal end which is preselected for optimal placement ([0044] lines 1-8). Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  Thus, the combination of Isaacs and Faith teaches this limitation as claimed.
Applicant argues in the same paragraph that Djupesland does not teach adjustability.  However, Examiner notes that Djupesland has not been relied on for this limitation.  Isaacs teaches that hub member (280,212) is adapted such that is it indicates the distance of th3e distal end which is preselected for optimal placement ([0044] lines 1-8). Faith teaches an adjustable indicator (112) ([0048] lines 1-8).  Thus, the combination of Isaacs and Faith teaches this limitation as claimed.

Applicant argues on page 8 1st and 2nd full paragraphs that the combination of references uses impermissible hindsight and there is no motivation to combine. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, one of ordinary skill in the art upon seeing the connector of Isaacs would recognize that the flexibility of the connector of Levin would provide the advantage of enhanced comfort and ease of use. Thus, motivation is provided.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LaToya M Louis/Primary Examiner, Art Unit 3785